Judgment, Supreme Court, Bronx County (John P. Collins, J.), rendered March 14, 1991, convicting defendant, after a jury trial, of robbery in the first degree, and sentencing him, as a second violent felony offender, to a term of 6 to 12 years, unanimously affirmed.
The complainant’s credibility was placed into issue by the defense summations. In such circumstances, the prosecutor’s response, argued as error on appeal, constituted fair comment (People v Marks, 6 NY2d 67, cert denied 362 US 912).
Contrary to defendant’s additional argument on appeal, the trial court’s charge to the jury clearly and consistently stated the appropriate legal standards regarding burden of proof, and the court’s comments to the effect that the jury was charged with determination of the "truth” cannot reasonably be viewed as diminishing the People’s burden of proving defendant’s guilt beyond a reasonable doubt (see, People v Flecha, 161 AD2d 116, lv denied 76 NY2d 856). Concur—Sullivan, J. P., Rosenberger, Wallach, Ross and Asch, JJ.